DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 20, 2022.
Currently, claims 1-2, 4, 6-10, 16-18, and 68-71 are currently pending and under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Information Disclosure Statement
Note that the KR patent submitted on May 20, 2022 is considered only for its English language title and abstract as submitted by applicant. 

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC §103
Claims 1, 4, 6-10, 16-18, and 68 remain rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. in view of Adamson et al., Limberis et al., Crystal et al., Shafiee et al., and Yu for the reasons as set forth in the Office action mailed on February 22, 2022 and for the reasons set forth below. 
Applicant's arguments filed on May 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Schaffer does not teach ranibizumab and instead discloses a laundry list of agents including a soluble Flt polypeptide, which is shown to be ineffective in the instant application. In response, applicant’s attention is directed to the fact that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that it was expressly acknowledged in the last Office action that Schaffer does not disclose ranibizumab as the VEGF-binding antibody amino acid sequence used for the “heterologous nucleic acid comprising a nucleotide sequence encoding a gene product” in an rAAV2 virion having an insertion of “LGETTRP”. As such, applicant’s argument pointing out what is already set forth in the last Office action is not found persuasive to show nonobviousness of the instant claims over the combined teachings of the cited references. Applicant’s attention is further directed to the fact that the instant rejection is not based on using “a soluble Flt polypeptide”. As such, efficacy or inefficacy of “soluble Flt polypeptide” is irrelevant to the instant ground of rejection.
Applicant argues that Adamson does not teach the method as instantly claimed. In response, applicant’s attention is directed to the fact that this rejection is not an anticipation rejection under 35 U.S.C. 102, nor is this rejection solely established on Adamson for obviousness under 35 U.S.C. 103. That is, there is no legal requirement that Adamson alone must teach the exact same method as instantly recited. Applicant further asserts that the combination of Schaffer and Adamson provides no guidance/reasonable expectation of success for expressing ranibizumab at therapeutic levels after intravitreal administration without elaborating on the scientific rationale as to the alleged lack of guidance/reasonable expectation of success. 
Applicant argues that Limberis teaches that intravitreal injection of ranibizumab did not provide expression of ranibizumab in the AC fluid of the macaque thus there is no reasonable expectation of success in providing therapeutic levels of ranibizumab as claimed in the instant case. Again, applicant’s attention is directed to the fact that applicant cannot show nonobviousness by attacking cited references individually. Note that Limberis’ ranibizumab-expressing AAV vector is AAV8, not AAV2 as taught by Schaffer and as claimed in the instant case. Further, Limberis’ AAV does not comprise “LGETTRP” as in Schaffer’s rAAV2 (“nick named 7M8”; see column 29, lines 24-26) and as required by the claims. As such, applicant cannot show nonobviousness of the instant claims by attacking Limberis’ disclosure alone. Note that Schaffer’s “7M8” vector, which is a recombinant AAV2 comprising “LGETTRP” between amino acid positions 587 and 588, was shown to provides “greater levels of intravitreal photoreceptor transduction relative to AAV2” in mice. See column 29, lines 37-39. In addition, Schaffer’s “7M8” vector “was injected intravitreally into the eye of a macaque”, wherein the intravitreal injection of the “7M8” vector having an rAAV2 with in insertion of a peptide comprising “LGETTRP” provided “a higher level of expression” “in the foveal ring” as well as “in the central retina” compared to the parental AAV2 vector when examined “9 weeks after administration”. See column 31, lines 25-42. As such, it was experimentally demonstrated in the prior art by Schaffer that the instantly claimed rAAV2 having “LGETTRP” was reasonably expected by relevant artisans of ordinary skill to provide retinal expression of a protein encoded by the therapeutic “gene product” included in Schaffer’s rAAV2 following intravitreal injection to a primate subject. Hence, applicant’s individual attack on Limberis cannot show nonobviousness of the claims, nor can it negate the art-recognized methodology of “vitreal injections of the VEGF antagonists Avastin® or Lucentis®” for treatment of AMD as well as the art-recognized problem pertaining to the aforementioned methodology that is “expensive” due to “repeated vitreal injections” as reported by Limberis, who thus suggested use of an AAV vector expressing ranibizumab as an alternative, less expensive treatment methodology. 
Applicant argues that the claims are not obvious because Crystal teaches AAVrh.10, which is different from the claimed rAAV2, and because Crystal’s bevacizumab is different from ranibizumab. As repeated noted above, applicant cannot attack cited references individually to show nonobviousness. Further, note that the instant ground of rejection is not established on using Crystal’s AAVrh.10 or bevacizumab. Hence, applicant’s arguments are found irrelevant and unpersuasive. Note that Crystal is cited to establish the state of the prior art skills/knowledge pertaining to use of an AAV vector encoding a therapeutic VEGF-binding antibody for treatment of ocular neovascularization, which renders the instantly claimed subject matter prima facie obvious when combined with other cited references in the instant rejection. In addition, note that Crystal also discloses that it is an art-recognized scientific fact that “a Fab fragment of bevacizumab is ranibizumab (LUCENTISTM, Genetech, Inc., South San Francisco, Calif.), which is derived from the same parent molecule of bevacizumab. Ranibizumab is approved by the FDA for the treatment of wet age-related macular degeneration.” See paragraph 0029. Hence, Crystal’s disclosure is relevant to the elements/technology claimed in the instant case. 
	Applicant argues that neither Schaffer nor Yu teaches the instantly claimed method. Applicant’s arguments attacking what is not taught by Schaffer and Yu are not found persuasive because they do not rebut the obviousness rationale over the combined teachings and relevant knowledge provided by the cited references as set forth in the last Office action.
Applicant argues that the claims are not obvious because Example 2, Figure 4, an paragraph 0015 of the instant application show an “unexpected result” such that “IVT injections of rAAV2.7m8-ranibizumab” provided “significantly fewer grade IV lesions 14 and 28 days following laser injury” in treated monkeys compared to negative control monkeys, and furthermore, the treatment effects are “the same extent as intravitreal bolus injection of ranibizumab recombinant protein”, which could not have been expected “as a standard of care treatment for AMD.” In response, it is noted that unexpected results must be compared to those of the closest prior art. 
“To be particularly probative, evidence of unexpected results must establish that there is a difference between the results obtained and those of the closest prior art, and that the difference would not have been expected by one of ordinary skill in the art at the time of the invention.” Bristol-Myers Squibb Co. Teva Pharm. USA, Inc., 725 F.3d 967, 977 (Fed. Cir. 2014).” (emphasis added). 
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
Interestingly and coincidentally, it is noted that the composition used in Example 2 pointed out by applicant also has “7m8”, which corresponds to Schaffer’s rAAV2, which is “nick named 7M8”. See column 29, lines 24-26.  Now, as explained above, Schaffer demonstrated that “7M8” intravitreally administered to monkeys provided “a higher level of expression” “in the foveal ring” as well as “in the central retina” compared to the parental AAV2 vector when examined “9 weeks after administration”. See column 31, lines 25-42. Further, Schaffer expressly taught that “a VEGF-binding antibody”-encoding sequence included in rAAV2 is useful for treating an ocular disease including macular degeneration, wherein ranibizumab was an art-recognized, commercially available VEGF-binding antibody that is therapeutically useful for treating CNV grade IV legions and AMD as evidenced by the teachings of Adamson, Limberis, Crystal, and Shafiee. Taken together, an intravitreal injection of Schaffer’s rAAV2 that is “nick named 7M8” comprising a gene product encoding ranibizumab rendered obvious in the instant rejection would have been reasonably expected to provide significant reduction in CNV grade IV legions in monkeys, especially in view of the beneficial effects of Schaffer’s rAAV2 in providing sustained expression of the gene product in the retina of monkeys “9 weeks” after intravitreal injection. Hence, the results pertaining to “rAAV2.7m8-ranibizumab” as shown in Figure 4 were not “really unexpected” compared to the beneficial properties of Schaffer’s rAAV2 that is “nick named 7M8”.
“Expected beneficial results are evidence of obviousness of a claimed invention.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
Further, even if the data disclosed in Figure 4 should be deemed a truly, really unexpected result, the data pertaining to “intravitreal injection at a dose of 2 x 1012 vg. AV2.7m8-ranibizumab” administered to monkeys for reduction of grade IV CNV lesions is not commensurate in scope with the rejected claims. In addition, the claims are not directed to “a standard of care treatment for AMD.” Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, this rejection is maintained.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites that the eye disease/condition is choroidal neovascularization. It is noted that claim 1 as currently amended does not recite choroidal neovascularization. As such, claim 6 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (US 9,193,956 B2, of record) in view of Adamson et al. (WO 2010/136492 A2, of record), Limberis et al. (Molecular Therapy, 20:1, S31, Abstract No. 75, 2012, of record), Crystal et al. (US 2013/0090375 A1, of record), Shafiee et al. (US 2011/0189174 A1, of record), and Yu (US 2010/0272719 A1, of record).
The teachings of each of the above cited references are described in the last Office action, which is fully incorporated by reference herein thus will not be repeated.
Each of claims 2 and 69-71 depends from claim 1, and the obviousness rationale for the claimed method of treating AMD as now claimed in claim 1 is set forth in the last Office action, which is fully incorporated by reference herein thus will not be repeated.
Schaffer teaches that a “therapeutically effective amount” of the rAAV virion comprising a gene product encoding an anti-angiogenic polypeptide such as “a VEGF-binding antibody” (see column 20, lines 1-9, 49-54) is “from about 106 to 1015 rAAV virons” and “effective dosages can be readily established by one of ordinary skill in the art through routine trials establishing dose response curves.” See column 23, lines 53-63.
Schaffer exemplifies an intravitreal injection dose of “approximately 1x1012 viral genomes (vg)/mL” for mice. See column 28, lines 3-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice “routine trials establishing dose response curves” for an intravitreal dose of Schaffer’s rAAV2 nicknamed “7M8” comprising a ranibizumab-encoding sequence and readily obtain a dose within “106 to 1015 rAAV virons” as a therapeutically effective intravitreal injection dose for AMD treatment, because Schaffer taught that “effective dosages can be readily established by one of ordinary skill in the art through routine trials establishing dose response curves” and disclosed “from about 106 to 1015 rAAV virons” as the range of “7M8” for in vivo, therapeutic dose and further exemplified an intravitreal injection dose of “approximately 1x1012 viral genomes (vg)/mL” for mice. Hence, through routine dose response trials, one of ordinary skill in the art would have reasonably and readily determined that at least about 2x1012 viral genomes as the therapeutically effective intravitreal injection unit dose of the rAAV2 (“7M8”) encoding ranibizumab rendered obvious in the instant case for treatment of AMD in a primate subject.
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Accordingly, claims 2 and 69-71 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635